Appeal and cross appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered August 13, 2012. The order, among other things, denied the motion of defendants County of Cayuga and Cayuga County Treasurer’s Office for summary judgment dismissing plaintiffs 10th cause of action against them and denied that part of the cross motion of plaintiff for summary judgment dismissing certain affirmative defenses.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We write only to note that plaintiff failed to meet her burden of establishing her entitlement to partial summary judgment on liability on the 10th cause of action, for quid pro quo sexual harassment (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Mauro v Orville, 259 AD2d 89, 91-93 [1999], lv denied 94 NY2d 759 [2000]). Present — Smith, J.P., Fahey, Sconiers, Valentino and Whalen, JJ.